Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 25, 2014

The Court of Appeals hereby passes the following order:

A14A1500. ELLIS v. THE STATE.

      Appellant did not file an enumeration of error(s) or brief within 20 days of the
docketing of the appeal as directed. On May 28, 2014, this Court ordered Appellant
to file an enumeration of error(s) and brief within ten (10) days or subject the appeal
to dismissal.
      As of the date of this order, Appellant has not filed an enumeration of error(s)
or brief as ordered by this Court, and no motion for extension for good cause has been
filed. Therefore, this appeal is DISMISSED. Court of Appeals Rules 7, 23.

                                        Court of Appeals of the State of Georgia
                                                                         07/25/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.